Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 11+ recites: “wherein the non-woven material serves as a filter when the aluminum foil is penetrated or burst” which is indefinite. Initially, the clause “serves as” is a positive recitation of a step of performance, and not recited as a capability. Because it cannot be ascertained whether the preamble is wrong, or if the positive recitation of the step is wrong, and the inclusion of both method steps and device in a single claim is impermissible since it is indefinite (See MPEP 2173.05(p) II, in part: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)…. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”) 

	Secondly, the wherein clause is an “if/then” condition—“when” the foil is burst, the non-woven IS a filter—this is not consistent with the disclosure—there are many situations in which the bursting of the aluminum will not result in the non-woven layer remaining capable of filtering—therefore the recitations of the claim do not reasonably define what applicant has invented. The contour of what structure is being claimed is therefore indefinite. For example, if the aluminum were burst by a fire-cracker or penetrated with a human thumb (both meeting the wherein functional limitation of “when the aluminum foil is penetrated or burst” the resultant structure would not remain capable of serving as a filter. The claim scope is therefore indefinite. 

Claim 28 suffers from the same positive method recitation in an apparatus claim; ‘the capsule is inserted’ and ‘one …code is read using…’ are both positive steps recited in an otherwise apparent apparatus claim. Claim 28 is therefore indefinite. 

Claim 31 suffers from the same positive method recitation in an apparatus claim—“the adapter is placed together with the capsule into a beverage preparation machine” is a positive method step and not a capability of performance. As noted above this is indefinite, since it is not clear whether the claim is to a method and mis-preambled or to an apparatus with an incorrect recitation of a positive step rather than a capability. Claim 31 is indefinite. 
Claims 30 and 31 both use the term “adapter” which is indefinite in this context. The term “adapter” does not refer to a specific structure, or class of structures, but rather it refers to the function that is performed by any structure that is meant to accommodate and inter-mingle elements. In this particular context it cannot be ascertained whether this limitation invokes 112(f) treatment, or otherwise what specific reasonable structure is actually being claimed—since the intent of the structure is not a structural feature that can be discerned. The scope of the claim is therefore indefinite and rejected under 112(b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-24, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliday (US 7,640,843; Halliday or Halliday’843 herein) in view of Zweed (US 2014/0170281) and Halliday (US 2005/0034604; Halliday’604 herein).
Regarding claim 16, Halliday discloses A capsule for preparing a beverage product by introduction of liquid into the capsule (See, e.g. Abstract; Figures 1, 4, 11 ) and discharging of the same from the capsule on only one side of the capsule. Halliday discloses the use of an inlet for the introduction of fluid into the capsule at 121 figure 19, and the Outlet for the brewed beverage is shown in the SAME SIDE of the capsule (As newly claimed) at 122 figure 11, inter alia. 

Halliday discloses the capsule comprising: a capsule body (10 or 13, for example, figure 19; 2 figure 18—inter alia), a cover (5 figure 18), and an inlet (121 figure 19; for introducing a fluid into the capsule (See Col 5 line 60+ “…a beverage flow path linking the inlet 121 to the outlet 122 and which passes through the interior 120. The inlet 121 and outlet 122 are initially sealed by the laminate 5 and are opened in use by piercing or cutting of the laminate 5.”)
Halliday discloses wherein the capsule body is covered and closed by the cover in order to form a closed receiving space (See figure 18, showing the closed space between 2 and 5, and citation col.5 lines 60+/-) 
Halliday further discloses the inlet is arranged on the capsule eccentrically with respect to a center of the cover (as clearly seen in figure 19, the center line X is well spaced from the eccentrically positioned inlet 121). 

Halliday does discloses the material of the cover—it is discussed as a “laminate.” It is described as follows: 
The laminate 5 is formed from two layers, a first layer of aluminium and a second layer of cast polypropylene. The aluminium layer is between 0.02 and 0.07 mm in thickness. The cast polypropylene layer is between 0.025 and 0.065 mm in thickness. In one embodiment the aluminium layer is 0.06 mm and the polypropylene layer is 0.025 mm thick. This laminate is particularly advantageous as it has a high resistance to curling during assembly. As a result the laminate 5 may be pre-cut to the correct size and shape and subsequently transferred to the assembly station on the production line without undergoing distortion. Consequently, the laminate 5 is particularly well suited to welding. Other laminate materials may be used including PET/Aluminium/PP, PE/EVOH/PP, PET/metallised/PP and Aluminium/PP laminates. Roll laminate stock may be used instead of die cut stock.

Halliday therefore discloses the cover is formed from a composite structure comprising an aluminum foil (See supra) and a non-woven material (‘cast polypropylene layer’ is per se non-woven; alternatively examiner takes official notice that a person of ordinary skill would understand the clause “a second layer of cast polypropylene” to mean a non-woven material), 
AS noted above, the clause “wherein the non-woven material serves as a filter when the aluminum foil is penetrated or burst,” is indefinite. It appears however to mean that the layered cover is intended to act as a filter when the laminate layer is punctured. To that end we discuss what is known about using foils as filters in the art. 

Foils as Filters
Zweed (US 2014/0170281) discloses a capsule (101, e.g.) for producing a beverage—the same field of endeavor as the present invention. Zweed discloses a foil (meaning a thin cover layer) as seen at 108 figure 1d, meant to be perforated by a perforation structure, seen at 110 figuree 1d, and discussed at [0036]: “ “perforation structure 110 at least partially perforates foil 108, whereby the discharge side … is in fact opened.”  Zweed is teaching using the foil as a filter—by puncturing holes in the foil, the foil becomes a filter enabling the “flow” (e.g. [0002]: “The foil is perforated by moving a perforation plate forming part of the capsule holder and the capsule toward each other and the extracted liquid flows via the perforation plate into a beverage container.”) Zweed discloses also that filtering function and structure is explicitly desired, at, inter alia [0015]: “The foil can already be provided here before use with perforations which have a size such that liquid can be allowed through and solid parts are held back” and [0040]: “Housing 202 is closed by means of a foil 204. Foil 204 can seal housing 202 medium-tightly here, but can also be provided with (small) perforations whereby foil 204 can function as filter.”

Therefore, it would have been obvious to one of ordinary skill in the art to replace the outlet of Halliday with a puncturing system to permit puncturing the foil of the capsule with openings and thereby permit the foil itself to act as a filter, since this will make the capsule simpler to construct (less material and complexity needed to eliminate the outlet of Halliday) and also will add the desired result of filtering, which is suggested by Zweed as a desirable functional aspect that foils are known to be used for—to promote the holding back of “solids” and permit “liquids can be allowed through” as taught by Zweed. 

Regarding the use of  “a first machine readable code is mounted eccentrically on the cover, a center of the first machine readable code is arranged with respect to the center of the cover at an angle spacing from a center of the inlet, and the angle spacing has a value of at most 60 [degrees].” As claimed, Halliday’843 appears not to use machine readable code. 

Machine Readable Code in beverage capsules
Machine Readable Code is a well-known technical feature which is applied to the beverage capsule art, since it permits ingredient or recipe information about the capsule beverage to be communicated to the machine which prepares the capsule without the need for user understanding or intervention. 

Halliday (US 2005/0034604) at figure 45 discloses a barcode 320 placed upon the foil 1 of the beverage producing pod/cartridge. Halliday’604 discusses the reasons for adding a barcode: 
[0170] The purpose of the cartridge recognition means 252 is to allow the machine 201 to recognise [sic] the type of beverage cartridge 1 that has been inserted and to adjust one or more operational parameters accordingly. In a typical embodiment, the cartridge recognition means 252 comprises an optical barcode reader which reads a printed barcode 320 provided on the laminate 5 of the beverage cartridge 1 as shown in FIG. 45. The barcode 320 is formed from a plurality of bars of contrasting colour [sic]. Preferably the bars are black on a white background to maximise [sic] the contrast. The barcode 320 is not required to conform to a published standard but a standard format for barcodes, such as EAN-13, UPC-A, or Interleaved 2 of 5 may be used. The optical barcode reader comprises one or more LEDs 321 to illuminate the barcode 320, a focusing lens 322 to acquire an image of the barcode, a charge coupled device (CCD) 323 for producing an electrical signal representative of the acquired image and support circuitry for the LEDs and CCD. The space in the lower part for accommodating the barcode reader is limited. A mirror or mirrors 324 may be used to reflect the light from the LEDs 321 to a focussing [sic] lens which is not located in the lower part 255. Schematic arrangements are shown in FIGS. 44a and 44b. The lower part 255 comprises an aperture 326 which is the same size as the barcode 320 on the beverage cartridge 1. In use the electrical signals produced are decoded by signal processing software and the results forwarded to the control processor. The software can recognise [sic] whether the read of the barcode contained errors. The barcode 320 may be rescanned a number of times before an error message is presented to the consumer. If the machine 201 is unable to read the barcode the consumer is able to use the beverage cartridge 1 to dispense a beverage using a manual mode of operation.


It is therefore obvious to one of ordinary skill to add a barcode offset from the inlet of a capsule, as shown in figure 45 of Halliday’604 to Halliday, since doing so improves the capsule by giving information about how the beverage should be produced to the machine which produces the beverage from the capsule, as taught by Halliday’604 to “adjust …parameters accordingly” (supra). 
With respect to the limitation “at most” 60 degrees, this is a positional recitation that does not unobviously change the function of the device. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, placing the barcode at 20 degrees or 60, or 90 or more degrees will not affect the ability of the code to be read, and the adjustment of the size and position do not change the character of the code itself, or its function with respect to the capsule—all technologically possible locations and sizes should therefore be within the public domain, as evidenced by Halliday’604 which shows the use of codes on capsules per se. 

Regarding claim 17, While Halliday’604 does not explicitly use a second code—“The capsule according to claim 16, wherein a second machine readable code is mounted eccentrically on the cover next to the first machine readable code, the first machine readable code is arranged with respect to the center of the cover at a positive angle spacing and the second machine readable code is arranged at a negative angle spacing from the inlet, and the angle spacings have a value of at most 60 [degrees].” Is prima facie obvious for the following reasons. 
First, It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977). Here, a second code will make the capsule more likely to be read, since it duplicates the function of providing information—it is a redundancy which benefits the user. 
Second—note that Halliday’604 explicitly notes that sometimes the code will be unreadable, as in the citation provided above. This means that the problem of codes being degraded, unreadable, or the reader being defective was so well known that the machine has a system to default to a ‘manual’ preparation when the code is unreadable. There is therefore a good reason in the art to pursue the duplication of the code, since doing so provides a failsafe to a known problem in the art. 
Further, with respect to the relative positioning, It would have been obvious to one skilled in the art at the time of the invention to place the barcode anywhere on the foil, including repeated patterns or any various spacings, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. As in Japikse, where the repositioning of a button did not affect the function, here the repositioning of the code will not change the nature of the code or its ability to be read, so long as a reader is correspondingly placed. 
For those several reasons, the duplication of the code and positioning it in a suitable location would have been prima facie obvious to those of ordinary skill in the art at the time of the invention. 

Regarding claim 18, the spacing nature—“the value of the first and second angle spacing is identical in size.” Is not a patentable difference to the prior art, since the adjustment of position of the code requires only ordinary skill and has no unintended result or undue experimentation to achieve the repositioning. 

Regarding claim 20, Halliday’843 further discloses wherein the inlet is arranged in an interior of the receiving space (As seen in figure 18-19).

Regarding claim 21 Halliday’843 further discloses the capsule according to claim 20, wherein the inlet is closed by the cover (as seen in figure 18-19).

Regarding claim 22, Halliday’843 in view of Zweed and Halliday’604 renders obvious “one machine readable code is a one dimensionally machine readable code” since “barcode” is a per se one dimensionally readable code.

Regarding claim 23 Halliday’604, as noted above in combination, discloses at least one machine readable code contains parameters for preparing the beverage product and/or is linked to said parameters (as noted above, the reason for adding the code is to have the preparation adjustment information provided to the machine).

Regarding claim 24, the scope of  “wherein at least one machine readable code contains at least one beverage preparation routine and/or is linked thereto” reads on the Halliday’604 disclosure, since there is at least the routine of adjusting one parameter; or the routine could be considered preparing the beverage OR failing to read the code and defaulting into manual preparation, which is per se a preparation routine.


Regarding claim 26, Halliday’843 discloses wherein the capsule body is produced from a plastics material (See Col 7 lines 16+ : “The outer member 2 is formed as a single integral piece from high density polyethylene, polypropylene, polystyrene, polyester, or a laminate of two or more of these materials….”)

Regarding claim 27, the clause “wherein the capsule body and the cover are oxygen and/or aroma tight” are met inherently by the disclosed materials of  Halliday’843 noted above. A laminate of aluminum and PP as discussed are the same as applicant’s layers, and perform the same way, including being aroma tight.  

Regarding claim 28, the combination as noted above includes the beverage preparation system since Halliday’604 discusses a beverage preparation machine, wherein the beverage preparation machine has a receptacle with at least one reading device, and the capsule is inserted into the receptacle and at least one machine readable code is read using said at least one reading device. The point of adding the barcode was to permit the machine to read it as discussed supra. The inclusion of the machine, as noted in Halliday’604 is therefore obvious. 
Regarding claim 29, Halliday’604 discloses that the system is at least one barcode scanner, as cited supra.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliday, Zweed and Halliday’604 as applied to claims 16-18,  above, and further in view of Krug (US 2015/0368033) .

Regarding claim 19 as discussed above, Halliday’843 discloses a capsule according to claim 16, where the capsule body has a recess in an edge region (28 is a recess of the edge of the body) but does not discloses that “the angle spacing of the center of the recess from the inlet with respect to the center of the cover has a value of at least 90 [degrees]”.
This is because the recess shown in Halliday’843 is a surface aligned with the inlet itself (see figure 18-19). 
The reason a person of ordinary skill would understand the including a ‘recess’ on the outer surface of the capsule of Halliday’843 is to provide for an alignment of the capsule to the machine which prepares the beverage. This is a ubiquitous feature in all manner of mechanical assembly, sometimes called “design for assembly” one aspect of which is a recess and projection are used to prevent a user from mis-aligning any two features. Here, since the inlet must correspond to a needle on the machine, it makes sense to use that as an alignment location, such as that shown in 28. 

Krug discloses that in the pod beverage brewing apparatus arts, it is known to provide locator features on the capsule, so that the brewing structures (when present) are located in a correct orientation with respect to the brewing machine. Krug gives at least one specific example of this in [0359]: “this configuration, when the receptacle base 963 engages with the capsule 1050, the convex ridge 963.1 aligns with recesses 1131.4 allowing the capsule 1050 to be deformed, with the ridge 963.1 being accommodated within the recesses TES 14. it will be appreciated that this allows the capsule to be deformed, whilst also ensuring that the capsule conduits 1055, 1056 alien with the first and second conduits 961, 962 in the receptacle base O63, due to the alignment between the guides 1051.1 and the recess portions 1131.4.”

Krug therefore shows the reason for using an alignment feature, such as the projections and corresponding / mating recesses. That is, the cartridge will be aligned in one or more specific rotational alignments, in order to have brewing positions correspond with cartridge structures. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Here this applies to the provision of a locating structure, which is shown in Krug as a projection, but would function the same as a respective recess formed in the lateral side of the cartridge, at any or several locations thereof.

The relative locations of inlet and recess are completely without patentable advantages or technical difficulty relative to the known positioning.

It would have been obvious to one of ordinary skill to place a recess Cor a projection) on the lateral side of the cartridge of Halliday’843, as taught by Krug, for the purpose of providing a rotational alignment in the machine, and as noted previously, the selection of a particular angle would not present any unexpected results or require any undue experimentation, and therefore would be obvious, since every relative position will function in the same way--to lock or locate a rotational position of the capsule in the machine. It would have been obvious to one skilled in the art at the time of the invention to use any circumferential position of Halliday’843 for the recess/projection to align the cartridge, including 0 degrees offset from the inlet, but also any other position, such as 10 degrees, 45 degrees, 90 degrees, or any other degree positioning, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Here, the location of the locking registration feature is irrelevant to its function, and it works the same in any location—to provide an identifiable rotational position for the relative alignment of the cartridge to the machine. 

Claim(s) 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday’843 and Zweed and Halliday’604 as applied to claim 16, inter alia, above, and further in view of Fulco (US 2011/0168029).
Regarding claims 30 and 31, Halliday’843 and Zweed and Halliday’604 do not discuss the use of adapters inserted with capsules into machines, whether in “kit” or not.  
In the Pod beverage machine arts, it is known that the pod corresponds to the machine, and therefore the machine is restricted to the type of pod it was ‘meant’ to cooperate with. It is also known that sometimes people want to adapt a machine—either to a new pod type, or to a different pod type. In that context “adapters” are known to be provided so a dissimilar pod can be mounted and processed by an unintended machine. This is the inference created by reading Fulco at [0008]-[0010]. Fulco desires to retrofit a “K-Cup®” machine to accept a different style of coffee pod—(*that shown at 300 figure 6, inter alia). To make that adjustment, an “adapter” is provided in 100, 200 figure 6. The adapter is designed to accept 300 (the new capsule) on one side, and to mount and cooperate with the innards of the machine that was intended for “K-cups®.” The Fulco shows adapter which is placed into the machine along with the pod, and therefore is the same as the claimed subject matter, as best understood. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide an adapter system in a kit along with the pod disclosed in Halliday’843 and Zweed and Halliday’604 since doing so would allow it to be used in an old, well known machine, such as a “K-cup®” machine. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24, 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference specifically challenged in the argument.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724